Citation Nr: 0800556	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic neck pain with 
degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to August 
1998.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2004, the Board remanded the appeal for 
further development.


FINDING OF FACT

Chronic neck pain with degenerative joint disease did not 
originate in service or within one year thereafter, and it is 
not related to any incident of service.


CONCLUSION OF LAW

Chronic neck pain with degenerative joint disease was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an August 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  A July 2004 letter 
reiterated the above and asked the veteran to send any 
evidence in her possession that pertains to the claim.  The 
claim was last readjudicated in November 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  The Board notes that all 
available service treatment records have been associated with 
the claims file.  In this regard, a response from the Naval 
Medical Clinic in Makalapa notes that they have no records 
pertaining to the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim for service 
connection, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her contentions, service 
treatment records, private medical records, VA medical 
records, VA examination reports, and a lay statement.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service treatment records reveal that she hit 
the right side of her head on the hatch of a plane in March 
1996, suffering disorientation and dizziness.  The next 
morning she woke up with pain on the right side of her neck, 
which was assessed as a right cervical spasm.  She was 
treated with Tylenol, a heating pad and muscle massage.  The 
remainder of her service treatment records, including her 
separation examination report, reveal no further complaints 
or findings of any cervical spasm or cervical spine disorder.

At a November 1998 VA examination, the veteran made no 
mention of any complaints related to her cervical spine.  X-
rays taken at that time revealed no fracture, subluxation or 
dislocation of the spine.  There was some straightening of 
the lower portion of the normal lordotic curvature, with 
reversal of the curvature at the C5-6 intervertebral space.

VA treatment notes from 1998 to 2003 reveal no complaints of 
cervical pain until March 2001, when she reported chronic 
neck pain since a low-speed automobile accident in July 2000.  
A May 2002 treatment note reflects complaints of neck pain 
since an in-service injury with pain in her upper shoulders 
and occipital headaches.  She stated that the pain was a 9/10 
on a pain scale at worst and was otherwise a 6/10.  She 
reported that she had been injured twice during service while 
working as an aircraft mechanic.  Examination revealed a 
severe spasm of the paracervical and upper trapezius muscles 
and a range of motion limited by pain.  X-rays revealed 
minimal degenerative arthritic changes of the bodies of C5 
and C6 with marginal spur formation and narrowed disc spaces.  
A June 2002 physical therapy note also reflects complaints of 
chronic neck pain that began during service.  Subsequent 
treatment notes continue to reflect complaints of neck pain.

In a letter received in May 2003, Dr. C. stated that the 
veteran had received two head injuries during service that 
left her with chronic neck pain.  She noted the veteran's May 
2002 x-rays and June 2002 physical therapy note and stated 
that the veteran was still being treated for chronic neck 
pain.  She concluded that the veteran's continuing neck pain 
was "likely a result of origin[al] injuries."

At an August 2003 VA examination, the veteran described 
sustaining two head injuries during service that she 
contended had resulted in chronic neck pain.  X-rays showed 
moderate disc space narrowing at the C5-C6 region without any 
evidence of osteophyte formation or facet arthrosis, and a 
slight loss of cervical lordosis at the C5-C6 region, but no 
obvious fractures or dislocations.  The examiner noted that 
the 1998 follow-up at VA revealed no complaints related to 
the neck and that there were multiple visits where the 
veteran stated her neck was okay.  The examiner opined that 
it was as likely as not that the veteran's chronic neck pain 
was not related to her reported in-service injuries.

At a July 2004 VA examination, the veteran again reported 
sustaining two injuries during service and contended that she 
has had some muscular neck pain since 1996 after both of 
these injuries.  The examiner noted that the veteran was 
involved in an accident in 2000 after service and it was 
likely that this accident was the cause of the veteran's 
current complaints of pain and tingling and not likely that 
they are due to the original injuries during service.  The 
examiner concluded that the veteran's current neck sprain and 
chronic neck pain were not at least as likely as not (not 
likely) due to her in-service injuries.

A July 2004 letter from Mr. E. states that he had been with 
the veteran at the time of her injury and that he had seen 
her in constant pain, in some manner, from the time of the 
injury throughout the remainder of his service with her.

In an August 2004 letter, Dr. N. noted the veteran's history 
of sustaining two injuries during service and complaints of 
neck pain since that time.  Dr. N. opined that, based on the 
veteran's history, it appeared that her present condition 
involving primarily neck pain was most likely a result of her 
original injuries in service.

Lastly, the record contains a November 2005 VA examination 
report based on a review of the claims file.  The examiner 
noted the above history as well as the two prior VA 
examination reports concluding that the veteran's chronic 
neck pain was not likely due to her two in-service incidents.  
He also noted the post-service motor vehicle accident in 2000 
and that, when the veteran was evaluated for this in 2001, 
she made no mention of having had neck pain prior to the 
accident.  He then noted the favorable opinions by Dr. C., 
who cited the degenerative disc disease at C5-C6 as support, 
and Dr. N., who also pointed to the C5-C6 degeneration as 
well as the veteran's history of having radicular symptoms 
and the loss of typical cervical lordosis.  The examiner 
commented that the veteran's x-ray findings were rather 
unremarkable, as the C5-C6 region is the most common area to 
show evidence of early disc degeneration and that this was 
not too significant of a clinical finding.  As for the 
lordosis, the examiner stated that, although the loss of 
lordosis is consistent with muscular strain, there was no 
compelling evidence that the veteran had these symptoms 
chronically since the two in-service incidents or if they are 
related to her automobile accident or other complaints.  He 
also pointed out that Drs. C. and N. made no mention of 
whether or not the veteran's symptoms have been exacerbated 
or were in any way related to the post-service automobile 
accident.  The examiner then concluded that it was not likely 
that the veteran's symptoms were related to the in-service 
incidents that occurred in the mid 1990s.

Given the above, the Board acknowledges that there is 
conflicting medical evidence in the record; however, the 
Board finds that the medical evidence against the claim is 
more probative in this case.  In this regard, the Board notes 
that the two favorable opinions fail to mention the veteran's 
post-service July 2000 motor vehicle accident and the absence 
of medical evidence of arthritis until May 2002.  
Additionally, they relied on the veteran's report of having 
had neck pain since service, which is not supported by the 
medical evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (a medical opinion premised upon an unsubstantiated 
account is of no probative value).  Lastly, the Board notes 
that the negative opinions in the July 2004 and November 2005 
VA examination reports were provided after a review of the 
record.  Moreover, the November 2005 opinion was rendered 
after reviewing the favorable opinions.  As such, the Board 
finds this opinion to be of great probative value.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).

In light of the above, the Board finds that the veteran's 
current neck condition did not originate in service or within 
one year thereafter, and it is not related to any incident of 
service.  

The Board acknowledges the veteran's contention that her 
chronic neck pain with degenerative joint disease is related 
to service, as well as the lay statement submitted showing 
she experienced neck pain in service.  The Board observes, 
however, that as laypersons, neither the veteran nor Mr. E. 
is competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for chronic neck pain with degenerative 
joint disease is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


